Fourth Court of Appeals
                                     San Antonio, Texas

                                           October 18, 2018

                                         No. 04-18-00741-CR

                                IN RE Jerome Walter HUNTER, Jr.

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

         On October 15, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on October 18, 2018.


                                                         _________________________________
                                                         Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2018.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court




1
 This proceeding arises out of Cause No. 2003CR0161W, 2003CR5603B and 2003CR5604B, styled The State of
Texas v. Jerome Walter Hunter, Jr., pending in the 144th Judicial District Court, Bexar County, Texas, the
Honorable Lorina I. Rummel presiding.